Name: 97/654/EC: Commission Decision of 29 September 1997 amending Decision 97/280/EC recognizing that the production of certain quality wines produced in specified regions in Austria, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: beverages and sugar;  Europe;  cultivation of agricultural land;  farming systems;  regions and regional policy
 Date Published: 1997-10-08

 Avis juridique important|31997D065497/654/EC: Commission Decision of 29 September 1997 amending Decision 97/280/EC recognizing that the production of certain quality wines produced in specified regions in Austria, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the German text is authentic) Official Journal L 275 , 08/10/1997 P. 0012 - 0013COMMISSION DECISION of 29 September 1997 amending Decision 97/280/EC recognizing that the production of certain quality wines produced in specified regions in Austria, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the German text is authentic) (97/654/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1417/97 (2), and in particular Article 6 (4) thereof,Whereas, in accordance with Article 6 (1) of Regulation (EEC) No 822/87, all new planting of vines is prohibited until 31 August 1998; whereas, however, there is provision for Member States to grant authorization for new vine planting for the 1996/97 and 1997/98 wine years for areas intended for the production of:- quality wines produced in specified regions (quality wines psr), and- table wines designated as one of the following: 'Landwein`, 'vin de pays`, 'indicazione geografica tipica`, 'vino de la tierra`, 'vinho regional`, 'regional wine`, etc.,for which the Commission has recognized that production, by reason of their qualitative characteristics, is far from able to satisfy demand;Whereas requests for the application of that provision in certain regions were submitted by Austria on 6 December 1996 and 22 January and 10 March 1997; whereas Commission Decision 97/280/EC (3) of 17 April 1997 was adopted in response to those requests;Whereas a further request was made on 8 July 1997 for 82 ha; whereas that request exhausts the authorized area available for new planting;Whereas examination of the latest request has shown that the quality wines psr in question meet the necessary conditions; whereas the limit of 139 ha laid down in the Regulation (EEC) No 822/87 has not been exceeded;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/280/EC is hereby replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Republic of Austria.Done at Brussels, 29 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 196, 24. 7. 1997, p. 10.(3) OJ L 112, 29. 4. 1997, p. 54.ANNEX >TABLE>